Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 20, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142724                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
  AUTO CLUB GROUP INSURANCE COMPANY,                                                                                 Justices
           Plaintiff-Appellee,
  v                                                                SC: 142724
                                                                   COA: 294697
                                                                   Jackson CC: 08-003456-CK
  ROBERT LEE SMITH and CYNTHIA
  HALL SMITH,
           Defendants,
  and
  KARON POOL and DUANE POOL,
             Defendants-Appellants.
  _________________________________________/

        On order of the Court, the application for leave to appeal the January 25, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        HATHAWAY, J., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 20, 2011                       _________________________________________
           h0713                                                              Clerk